Exhibit 10.11

 

Execution copy

 

AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 4 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 25th day of April, 2005 by and among J.B. POINDEXTER &
CO., INC., a Delaware corporation (“Poindexter”), MORGAN TRAILER MFG. CO., a New
Jersey corporation (“Morgan”), TRUCK ACCESSORIES GROUP, INC., a Delaware
corporation (“TAG”), MAGNETIC INSTRUMENTS CORP., a Delaware corporation (“MIC”),
MORGAN OLSON CORPORATION, a Delaware corporation (“MOC”) and EFP CORPORATION, a
Delaware corporation (“EFP”) (Poindexter, Morgan, TAG, MIC, MOC and EFP are each
a “Borrower” and collectively referred to as “Borrowers”), the other Loan
Parties signatory hereto, LaSalle Bank National Association, a national banking
association, for itself, as a Lender, and as Agent for Lenders, and all other
Lenders parties hereto.  Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Loan
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, the other Loan Parties, Agent and Lenders have entered into
that certain Loan and Security Agreement dated as of March 15, 2004 (as amended
by that certain First Amendment dated as of May 13, 2004, that certain Limited
Consent and Second Amendment dated as of November 3, 2004, that certain Limited
Consent and Omnibus Amendment dated as of December 30, 2004, that certain Third
Amendment dated as of January 20, 2005 and as may be further amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”); and

 

WHEREAS, Borrowers and the other Loan Parties desire that Agent and Lenders
amend certain provisions of the Loan Agreement as herein set forth.

 

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, the other Loan Parties,
Agent and Lenders hereby agree as follows:

 


SECTION 1.                            AMENDMENTS TO LOAN AGREEMENT AND OTHER
AGREEMENTS.


 


(A)                                  THE DEFINITION OF “PERMITTED LIENS” IN
SECTION 1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY REPLACING THE PERIOD AT THE
END THEREOF WITH “; AND” AND ADDING THE FOLLOWING NEW CLAUSE (XVII) AT THE END
THEREOF:


 

“(xvii)  liens granted by Morgan to secure any Indebtedness permitted under
subsection 13(b)(xiv) hereof; provided that an intercreditor and subordination
agreement, on terms and conditions acceptable to Agent, shall have been entered
into between each of the applicable lenders or financial institutions and Agent
with respect to such liens.”

 

--------------------------------------------------------------------------------


 


(B)                                 SECTION 13(A) OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“No Loan Party shall, or shall permit any of its Subsidiaries to, assume,
guarantee or endorse, or otherwise become liable in connection with, the
obligations of any Person, except (i) by endorsement of instruments for deposit
or collection or similar transactions in the ordinary course of business;
(ii) the guarantees of the Liabilities by any Loan Party or any of its
Subsidiaries; (iii) the guarantees of the Subsidiaries of Poindexter of the
obligations of Poindexter under the Senior Note Documents; (iv) guarantees by
any Loan Party to the extent such guarantees constitute Indebtedness of such
Loan Party permitted under subsection 13(b) hereof; (v) guarantees by any Loan
Party of obligations of any other Loan Party in respect of (x) capital leases
permitted to be incurred under subsection 13(b)(iv) hereof and/or (y) operating
leases, (vi) guarantees by any Unrestricted Subsidiary of any Indebtedness which
any Unrestricted Subsidiary is permitted to incur under subsection 13(b) hereof
and (vii) guarantees by Poindexter of the Indebtedness which Morgan is permitted
to incur under subsection 13(b)(xiv) hereof.”

 


(C)                                  SECTION 13(B) OF THE LOAN AGREEMENT IS
HEREBY AMENDED BY REPLACING THE PERIOD AT THE END THEREOF WITH “; AND” AND
ADDING THE FOLLOWING NEW SUBSECTION (XIV) AT THE END THEREOF:


 

“(xiv)  Indebtedness incurred by Morgan pursuant to one or more promissory notes
issued by Morgan in an aggregate principal amount not to exceed $6,000,000 at
any time outstanding to certain lenders or financial institutions providing
Morgan with credit, loans and financing accommodations for the purchase of motor
vehicles and chassis by Morgan from certain chassis manufacturers (which may
also be such a lender).”

 


SECTION 2.                            EFFECTIVENESS.  THE EFFECTIVENESS OF THIS
AMENDMENT IS SUBJECT TO THE SATISFACTION OF EACH THE FOLLOWING CONDITIONS
PRECEDENT:


 


(A)                                  THIS AMENDMENT SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED BY BORROWERS, LOAN PARTIES, AGENT AND EACH LENDER; AND


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


 


SECTION 3.                            REPRESENTATIONS AND WARRANTIES.  IN ORDER
TO INDUCE AGENT AND EACH LENDER TO ENTER INTO THIS AMENDMENT, EACH LOAN PARTY
HEREBY REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER, WHICH REPRESENTATIONS
AND WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT, THAT:


 


(A)                                  ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN AGREEMENT AND IN EACH OTHER AGREEMENT ARE TRUE AND CORRECT
AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT, EXCEPT TO THE
EXTENT THAT ANY SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE;

 

2

--------------------------------------------------------------------------------


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
LOAN PARTIES OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION REQUIRED ON THEIR PART AND THIS AMENDMENT, AND THE LOAN
AGREEMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF LOAN PARTIES ENFORCEABLE
AGAINST LOAN PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ITS ENFORCEABILITY
MAY BE AFFECTED BY THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR
AFFECTING THE RIGHTS OR REMEDIES OF CREDITORS GENERALLY;


 


(C)                                  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT BY LOAN PARTIES, THE PERFORMANCE BY LOAN PARTIES
OF THE LOAN AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY DOES OR SHALL CONTRAVENE, RESULT IN A BREACH OF, OR VIOLATE (I) ANY
PROVISION OF ANY LOAN PARTY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR BYLAWS
OR OTHER SIMILAR DOCUMENTS, OR AGREEMENTS, (III) ANY LAW OR REGULATION, OR ANY
ORDER OR DECREE OF ANY COURT OR GOVERNMENT INSTRUMENTALITY, OR (III) ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO
WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY IS BOUND, EXCEPT IN
ANY SUCH CASE TO THE EXTENT SUCH CONFLICT OR BREACH HAS BEEN WAIVED HEREIN OR BY
A WRITTEN WAIVER DOCUMENT, A COPY OF WHICH HAS BEEN DELIVERED TO AGENT ON OR
BEFORE THE DATE HEREOF; AND


 


(D)                                 NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.


 


SECTION 4.                            REFERENCE TO AND EFFECT UPON THE LOAN
AGREEMENT.


 


(A)                                  EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE
LOAN AGREEMENT AND EACH OF THE OTHER AGREEMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED; AND


 


(B)                                 THE AMENDMENTS SET FORTH HEREIN ARE
EFFECTIVE SOLELY FOR THE PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED
PRECISELY AS WRITTEN, AND SHALL NOT BE DEEMED TO (I) BE A CONSENT TO ANY
AMENDMENT, WAIVER OR MODIFICATION OF ANY OTHER TERM OR CONDITION OF THE LOAN
AGREEMENT OR ANY OTHER AGREEMENT, (II) OPERATE AS A WAIVER OR OTHERWISE
PREJUDICE ANY RIGHT, POWER OR REMEDY THAT AGENT OR LENDERS MAY NOW HAVE OR MAY
HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT OR ANY OTHER
AGREEMENT OR (III) CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN AGREEMENT OR
ANY OTHER AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS
AGREEMENT”, “HEREIN”, “HEREOF” AND WORDS OF LIKE IMPORT AND EACH REFERENCE IN
THE LOAN AGREEMENT AND THE OTHER AGREEMENTS TO THE LOAN AGREEMENT SHALL MEAN THE
LOAN AGREEMENT AS AMENDED HEREBY.  THIS AMENDMENT SHALL BE CONSTRUED IN
CONNECTION WITH AND AS PART OF THE LOAN AGREEMENT.  EACH LOAN PARTY HEREBY
ACKNOWLEDGES AND AGREES THAT THERE IS NO DEFENSE, SETOFF OR COUNTERCLAIM OF ANY
KIND, NATURE OR DESCRIPTION TO THE LIABILITIES OR THE PAYMENT THEREOF WHEN DUE.


 


SECTION 5.                            COSTS AND EXPENSES.  AS PROVIDED IN
SECTION 4(C)(V) OF THE LOAN AGREEMENT, BORROWERS AGREE TO REIMBURSE AGENT FOR
ALL FEES, COSTS, AND EXPENSES, INCLUDING THE REASONABLE FEES, COSTS, AND
EXPENSES OF COUNSEL OR OTHER ADVISORS FOR ADVICE, ASSISTANCE, OR OTHER
REPRESENTATION IN CONNECTION WITH THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------


 


SECTION 6.                            GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS.


 


SECTION 7.                            HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE PART OF THIS AMENDMENT FOR ANY OTHER PURPOSES.


 


SECTION 8.                            COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

BORROWERS:

 

 

J.B. POINDEXTER & CO., INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MORGAN TRAILER MFG. CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TRUCK ACCESSORIES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MAGNETIC INSTRUMENTS CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

MORGAN OLSON CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

EFP CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Amendment No. 4]

 

S-1

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Amendment No. 4]

 

S-2

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacities as
Loan Parties, not as Borrowers:

 

LOAN PARTIES:

 

 

 

 

 

LOWY GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

RAIDER INDUSTRIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SWK HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

UNIVERSAL BRIXIUS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

MORGAN TRAILER FINANCIAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Amendment No. 4]

 

S-3

--------------------------------------------------------------------------------


 

MORGAN TRAILER FINANCIAL

 

MANAGEMENT, L.P.

 

 

 

By:

MORGAN TRAILER MFG. CO.,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

COMMERCIAL BABCOCK INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Signature Page to Amendment No. 4]

 

S-4

--------------------------------------------------------------------------------